Case 9:18-cv-81296-DMM Document 26 Entered on FLSD Docket 05/13/2019 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            WEST PALM BEACH DIVISION

                                              Case No.: 9:18-CV-81296-DMM

  TARA WOOD,
             Plaintiff,
        v.


  CAPITAL ONE BANK (USA), N.A.,
             Defendant.


   STIPULATION FOR DISMISSAL OF CAPITAL ONE BANK (USA), N.A.
     WITH PREJUDICE PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(ii)

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Tara
  Wood and Defendant Capital One Bank (USA), N.A. (“Capital One”), by and
  through undersigned counsel, hereby stipulate that this action and all claims and
  defenses asserted therein be dismissed with prejudice as to Capital One. The
  parties have further stipulated that each party shall bear their own attorneys’ fees,
  costs, and expenses.
  //
  //
  //
  //
  //
  //
  //
Case 9:18-cv-81296-DMM Document 26 Entered on FLSD Docket 05/13/2019 Page 2 of 3




  Respectfully submitted this 13th date of May 2019.


  PRICE LAW GROUP, APC                                 BALLARD SPAHR LLP

  By: /s/ Tarek N. Chami                           By: /s/ Jenny Perkins
  Tarek N. Chami – P76407                          Jenny Perkins
  22000 Michigan Ave., Suite 200                   1735 Market Street, 51st Floor
  Dearborn, MI 48124                               Philadelphia, PA 19103-7599
  P: (313) 444-5029                                P: (215) 864-8378
  F: (888) 428-7911                                F: (215) 864-8999
  E: tarek@pricelawgroup.com                       E: perkinsj@ballardspahr.com
                                                   Attorneys for Defendant
                                                   Capital One Bank (USA), N.A.

  SWIFT & ISRINGHAUS, P.A.

  By: /s/ Aaron M. Swift
  Aaron M. Swift, Esq. – FBN 93088
  10460 Roosevelt Blvd N., Suite 313
  St. Petersburg, FL 33716
  aswift@swift-law.com
  Phone: (727) 490-9919
  Fax: (727) 255-5332
  Attorneys for Plaintiff Tara Wood
Case 9:18-cv-81296-DMM Document 26 Entered on FLSD Docket 05/13/2019 Page 3 of 3




                            CERTIFICATE OF SERVICE


        I hereby certify that on May 13, 2019, I electronically filed the foregoing

  with the Clerk of the Court using the ECF system, which will send notice of such

  filing to all attorneys of record in this matter. Since none of the attorneys of record

  are non-ECF participants, hard copies of the foregoing have not been provided via

  personal delivery or by postal mail.


                                                 PRICE LAW GROUP, APC

                                                 /s/ Florence Lirato
